MEMORANDUM**
Ali H. Addo, a native and citizen of Somalia, appeals pro se from the district *670court’s summary judgment for the District Director and Examiner of the San Francisco Bureau of Citizenship and Immigration Services, in his action alleging that his status should be changed from lawful permanent resident to naturalized citizen. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment for defendants because Addo merely challenged the merits of his pending naturalization application. See Bellajaro v. Schiltgen, 378 F.3d 1042, 1046 (9th Cir.2004) (district courts only have jurisdiction to review a final agency decision and may not make a determination on the merits of a naturalization petition in the first instance, with one exception that does not apply here).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.